DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 07/21/2021 have been fully considered but they are not persuasive.

Introduction
The applicant argues neither the Berstis reference nor Toth reference teaches the separate coding and compressing of the present invention on page 2 of the remarks.
The examiner strongly disagrees with the applicant. It is submitted that Berstis discloses the system (fig. 5) having the eye detection (303 of fig. 5) for detecting the position of the eyes to determine the peripheral and non-peripheral (fovea or foveal) section/region/area and the and dividing the image frames ([0018]) into the peripheral sections and foveal sections (91, 91’, 92, and 92’ of fig. 9), and the peripheral sections and foveal sections are considered as the coded image frames before going through the compressing process.  
Berstis further discloses compressing the peripheral sections and foveal sections to produce the compressed "initial" image having full resolution data in the foveal section and reduced resolution (and color) data in the peripheral ([0082]), so the reduced resolution and color 
Toth discloses the image frames are divided into the peripheral regions and the foveal regions (1501-1507 of fig. 15) before the compression; the peripheral regions and foveal regions are compressed in the figure 16C and the peripheral regions (1503-1507 of fig. 15) are less chrominance information than the foveal regions (1501 of fig. 15). Toth further discloses the coding before compressing ([0180]).
In view of the discussion above, Berstis and Toth disclose the coding as dividing image frames into coded frames (the peripheral regions/sections and the foveal regions/sections) and subsequently compressing the coded frame (the peripheral regions/sections and the foveal regions/sections). 

The applicant argues that both of Berstis and Toth references do not teach “less chrominance within the peripheral regions relative to a corresponding region of the coded from image frame”, page 3 of the remarks.
The examiner strongly disagrees with the applicant. It is submitted that Berstis discloses that the image frame is divided into the peripheral region (92 and 92’ of fig. 9) and non-peripheral region (91 and 91’ of fig. 9, 501a of fig. 6) and the peripheral region is the reduced resolution and color data, [0082], so the reduced color data includes less chrominance. It is noted that Color (Chrominance) and a wide color gamut allows a wider range of colors (more colors), i.e. more Chrominance, are defined by the applicants in the remarks, pages 11 and 12, filed 01/23/2021.  

In view of the discussion above, Berstis and Toth teach less chrominance within the peripheral regions relative to a corresponding region of the coded from image frame ([0082] of Berstis; 1503-1507 of fig. 15 of Toth).
	
The applicant argues that the coding according to “bit per pixel (BPP)” (claim 4) and coding according to a “Y, Cr, Cb type of color gamut” (claim 15) are not taught by Berstis and Toth, pages 3 and 4 of the remarks.
The examiner strongly disagrees with the applicant. It is submitted that Berstis discloses the coding according to “bit per pixel (BPP)” claim 14 ([0081] this disclosure describes the pixels wide and pixels high that define bit per pixel). 
Toth discloses the coding according to “bit per pixel (BPP)” of claim 14 ([0025] a certain amount of data in the periphery of the image may be compressed such that some of the peripheral bits may be removed to provide for a more efficient rendering of the image, 1503 of fig. 15; [0067] 8-bit elements as bit per pixel).
Color (Chrominance) and a wide color gamut allows a wider range of colors (more colors), i.e. more Chrominance, are defined by the applicants in the remarks, pages 11 and 12, filed 01/23/2021.  
Berstis discloses the coding according to a “Y, Cr, Cb type of color gamut” of claim 15 ([0082] reduced resolution (and color) data in the peripheral section. Color data encompasses color gamut). 
Toth discloses the coding according to a “Y, Cr, Cb type of color gamut” of claim 15   (figure 15 and [0179] luminance information and chrominance, [0180] color components).

	The applicant argues that the interview summary as recited in the remarks, pages 4 and 5, admit the failure of both Berstis and Toth references.  
	The examiner strongly disagrees with the applicant. It is submitted that the interview summary is further explained the teachings of both Berstis and Toth references cover the less data in the peripheral area and non-peripheral area.

	Berstis Reference
	The applicant cites portions of Berstis reference and argues the cited portions of Berstis reference do not teach the limitations in claim 13, page 5 and 6 of the remarks.
	The examiner strongly disagrees with the applicant. It is submitted that the final rejection relied on the figures 5 and 9 and paragraphs [0018, 0038, 0072, 0079, 0082, 0086, 0087] of the Berstis reference for the limitations in claim 13. Berstis discloses the system for coding image frames (fig. 5, [0018, 0078, 0081-0082, 0086-0087]) comprises determining a field of view for an eye of a viewer (303 of fig. 5) to include a peripheral region (92 and 92’ of fig. 9, peripheral 

	The applicant argues that the figure 6 of Berstis reference does not teach the limitations in claim 13, pages 5 and 6 of the remarks.  
	The examiner strongly disagrees with the applicant. It is submitted that Berstis discloses the system, figure 6, for dividing the image frame into the full-resolution foveal data set 62 and full resolution peripheral data set 61, wherein the full resolution peripheral data set 61 is reduced to the low resolution data set and merging the full resolution foveal data set with low resolution peripheral data in 501c to produc initial view data set in 64. The initial view data set comprises the full resolution foveal area and the reduced resolution peripheral area and has been 

The applicant asserts that the Berstis reference discloses the uncompressed foveal data set in a merging process 501c. There is no disclosure of “the uncompressed foveal data set” in the Berstis reference, so the assertion is not true.

The applicant further argues that the Berstis reference fails to disclose coding producing the "less chrominance" of claim 13 and fails to disclose defining the chrominance according to the "BPP" of claim 14 and the "Y, Cr, Cb type of color gamut" of claim 15.
The examiner strongly disagrees with the applicant. It is submitted that Berstis discloses the divided peripheral region (92 and 92’ of fig. 9, 501a of fig. 6) and non-peripheral region (91 and 91’ of fig. 9, 501a of fig. 6), wherein the reduced resolution and color data in the peripheral region is considered less chrominance of claim 13. It is noted that Color (Chrominance) and a wide color gamut allows a wider range of colors (more colors), i.e. more Chrominance, are defined by the applicants in the remarks, pages 11 and 12, filed 01/23/2021.  
Berstis further discloses the coding of the color (chrominance) according to bit per pixel (BPP) of claim 14 ([0081] the pixels wide and pixels high define bit per pixel) and the coding of the chrominance according to a Y, Cr, Cb type of color gamut (colors) of claim 15 ([0070 and 

	Toth reference 
The applicant argues that the Toth reference fails to disclose coding before compressing, pages 7 and 8 of the remarks.
The examiner strongly disagrees with the applicant. It is submitted that Toth discloses the image frame is to apply color pre-processing before applying an existing color compression scheme ([0180]). Toth further discloses the system (figs. 14-16C) for determining a field of view for an eye of a viewer (1421 of fig. 14) to include a peripheral region (1503-1507 of fig. 15) and a non-peripheral region (1501 of fig. 15); coding the image frames into coded frames (1411 of fig. 14, 1501-1507 of fig. 15, 1653 of fig. 16B, the image frames are coded into the fovea region and the peripheral regions, 1501-1507 of fig. 15, each of the regions (e.g. 1501) has less data than the image, as considered coded frames) and the coded frames to include less chrominance within the peripheral region relative to a corresponding region of the coded from image frame (figure 15 describes the highest chroma in the fovea (central) 1501 region and low, lower, and lowest chroma in the peripheral regions 1503, 1505, and 1507 are considered as the coded frames); compressing the coded frames into a bitstream for rending (rendering) to the viewer through a display (1411 of fig. 14 for compression, fig. 16C details of compression, 1423 of fig. 14 for displaying the bitstream to viewer; [0185] an encoder may be responsible for compressing the color data within a tile, with or without loss, into a fewer number of bits;  [0188] the marked data, 1507 of fig. 15, for compression). In view of the teachings above, Toth discloses coding before compressing ([0180]; figs. 15 and 16C).

The examiner strongly disagrees with the applicant. It is submitted that Toth teaches the less chrominance in the peripheral area or region (1503-1507 of fig. 15) is compressed in the compressing process as disclosed in figure 16C.  Toth further discloses the defining the chrominance according bit per pixel as BPP, [0067] 8-bits, and the compression being generated according to one or more values set for one or more picture quality parameters with those values being the same within the peripheral and non-peripheral regions ([0025] the user sees the same quality image in peripheral and non-peripheral regions; the compression in figures 16B and 16C using the quantization for quality parameters, [0155, 0163, 0168, 0179, and 0180]).
Invention
Berstis
Toth
A method for coding image frames comprising: 316/040,588CTL 61022 PUSP
Figures 5 and 9
Figures 14-16C
determining a field of view for an eye of a viewer to include a peripheral region and a non-peripheral region;
-eye position 303
-a peripheral region and a non-peripheral region, 91, 91’, 92, 92’
-detecting a filed of view 1401
-a peripheral region and a non-peripheral region, 1501-1503

coding the image frames into coded frames such that the coded frames include less chrominance within the peripheral region relative to a corresponding region of the coded from image frame
-dividing into the a peripheral region and a non-peripheral region, [0018]
-less chrominance within the peripheral region, [0079] reduced resolution, [0082] reduced color data
- applying color pre-processing image frames into coded frames, [0180], 1501-1507,
- less chrominance within the peripheral region, 1503-1507 

compressing the coded frames into a bitstream for rending to the viewer through a display.  

the compressed "initial" image having full resolution data in the foveal section and reduced resolution (and color) data in the peripheral section is stored in another memory (504)
-applying an existing color compression scheme, [0180], 1411, figs. 16B and 16A.


The invention, Berstis, and Toth have the same coding the images into coded frames that includes less chrominance with in peripheral region, and compressing the coded frames.
Invention: coding (dividing) into the peripheral region (18 and 20 of fig. 5) and non peripheral region (16 of fig. 5)(coding is treated as dividing), 
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    630
    1013
    media_image1.png
    Greyscale

Berstis
Toth

    PNG
    media_image2.png
    430
    493
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    498
    604
    media_image3.png
    Greyscale


Invention: less luminance in the peripheral region (18 and 20 of fig. 5)
Berstis: the peripheral is less chrominance than the non-peripheral region ([0082] reduced resolution (and color) data in the peripheral section).
Toth: the peripheral is less chrominance than the non-peripheral region (1503-1507 of fig. 15)

Invention: compressing the coded frames (treated as encoding the divided peripheral and non-peripheral)
Berstis: compression the coded frames ([0082] the compressed "initial" image having full resolution data in the foveal section and reduced resolution (and color) data in the peripheral section is stored in another memory (504))
Toth: compressing the coded images (fig. 16C)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG T VO whose telephone number is (571)272-7340.  The examiner can normally be reached on Monday-Friday 6:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TUNG T. VO
Primary Examiner
Art Unit 2425

/TUNG T VO/Primary Examiner, Art Unit 2425